                      UNITED STATES DISTRICT COURT
                 SOUTHERN DISTRICT OF MISSISSIPPI
                              NORTHERN DIVISION
DEVINE LOVE                                                       PLAINTIFF

VS.                              CIVIL ACTION NO. 3:20-cv-245-DCB-JCG

UNITED STATES POSTAL SERVICES                                     DEFENDANT



              Order Adopting Report and Recommendation
      This matter is before the Court on Defendant’s Motion to

Dismiss [ECF No. 34] and Magistrate John C. Gargiulo’s Report and

Recommendation [ECF No. 44], to which no objections have been filed

by the Plaintiff. Judge Gargiulo recommends that this case be

dismissed   without    prejudice    for   failure   to   prosecute.     Having

carefully   reviewed    the    record,    the   Court    finds   that   Judge

Gargiulo’s Report and Recommendation is well taken and shall be

adopted as the findings and conclusions of this Court.

      Accordingly,

      IT IS HEREBY ORDERED AND ADJUDGED that Magistrate Judge John

C. Gargiulo’s Report and Recommendation is ADOPTED as the findings

and conclusions of this Court. Defendant’s Motion to Dismiss is

GRANTED. This action is hereby DISMISSED without prejudice.

      A Final Judgment shall be entered of even date herewith

pursuant to Rule 58 of the Federal Rules of Civil Procedure.
SO ORDERED AND ADJUDGED this the 15th day of July, 2021.

                                _/s/ David Bramlette________
                                UNITED STATES DISTRICT COURT
